Citation Nr: 1537686	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 23, 2008, for the award of Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  He died in June 1989, and the appellant filed a claim as his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted DIC benefits based on service connection for the cause of the Veteran's death effective from October 7, 2008.  

In an October 2014 rating decision, the RO granted an earlier effective date of September 23, 2008; however, the appellant is seeking benefits dating back to 1993.  Therefore, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant also filed a notice of disagreement (NOD) regarding the amount of burial benefits awarded.  A statement of the case (SOC) was issued in January 2011; however, the appellant indicated on her February 2011 substantive appeal (VA Form 9) that she was only pursuing an appeal regarding her earlier effective date claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicates of those in VBMS.  Any future consideration of the appellant's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died of amyotrophic lateral sclerosis (ALS) in June 1989.
 
2.  In a December 1999 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant was notified of that decision and of her appellate rights, but she did not appeal or request reconsideration of that decision.  

3.  Following the December 1999 Board decision, the appellant first filed a claim for service connection for the cause of the Veteran's death on September 30, 2008.  

4.  In January 2009 and October 2014 rating decisions, the RO awarded DIC benefits based on service connection for the Veteran's cause of death, ALS, effective September 23, 2008; the award was made pursuant to a liberalizing regulation establishing presumptive service connection for ALS, effective September 23, 2008. 

5.  There is no legal basis for an earlier effective date prior to September 23, 2008 for the award of DIC based on the award of presumptive service connection for ALS.


CONCLUSION OF LAW

The claim for an effective date earlier than September 23, 2008 for the award of DIC benefits, based on service connection for the cause of the Veteran's death, is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.152, 3.318, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the appellant's claim arises from her disagreement with the effective date assigned following the grant of service connection for the cause of the Veteran's death.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  The facts of this case are not in dispute.  The record reflects that the cause of the Veteran's death was ALS and the effective date for DIC is based on the liberalizing law for ALS that became effective September 23, 2008.  The medical evidence of record shows that the Veteran died from ALS and resolution of this issue ultimately turns on when the appellant filed her claims, so a VA medical opinion is not needed.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).

II.  Analysis

The appellant has asserted that she is entitled to an earlier effective date for the grant of service connection for the cause of the Veteran's death.  She is seeking an effective date based on her original claim for DIC benefits, which she filed in August 1993.

Generally, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

However, for claims involving service-connected death after separation from service, an exception applies if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

An exception also applies where DIC compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In this instance, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

To be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase.  38 C.F.R. § 3.114(a).

The basic facts in this case are not in dispute.  The Veteran died in June 1989.  His death certificate indicates that the immediate cause of his death was respiratory arrest due to ALS.  The appellant filed a claim for DIC benefits based on service connection for the cause of the Veteran's death in August 1993, which was denied in an April 1994 rating decision.  The appellant filed a NOD and perfected an appeal to the Board.  In December 1999, the Board denied the claim.  The appellant was advised of the decision and her appellate rights; however, she did not appeal the decision to the Court of Appeals for Veterans Claims (Court) or request reconsideration.  Therefore, the December 1999 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appellant filed an application to reopen the claim on September 30, 2008.  In a January 2009 rating decision, the RO granted service connection for the cause of the Veteran's death effective from October 7, 2008.  In an October 2014 rating decision, the RO granted an earlier effective date from September 23, 2008.

The grant of service connection for the cause of the Veteran's death is based on a liberalizing law for ALS.  Effective September 23, 2008, VA issued a new liberalizing regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for any Veteran who developed ALS at any time after separation from service, provided that (1) there is no affirmative evidence that ALS was not incurred during or aggravated by service; (2) there was no affirmative evidence that ALS was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008).  The effective date of the liberalizing regulation is September 23, 2008, the date the regulation was published.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue, which in the present case, is September 23, 2008.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Section 3.318 applies to all applications for benefits received by VA on or after September 23, 2008, or that were pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on September 23, 2008.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws), the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.  Here, the September, 23, 2008 effective date is the later of the two dates.

Significantly, moreover, in the comments section to the final rule, VA specifically addressed survivor benefits, stating that, although a Veteran's survivor who establishes that the Veteran died from ALS before September 23, 2008 may be eligible for DIC pursuant to the new 38 C.F.R. § 3.318, the survivor would not be entitled to any retroactive benefits before September 23, 2008.  See 74 Fed. Reg. 57072-01 (Nov. 4, 2009).

Based upon the foregoing, the Board finds that the RO correctly assigned an effective date of September 23, 2008 for the award of DIC benefits based on presumptive service connection for the Veteran's cause of death due to ALS, and that, under the circumstances of this case, there is no legal basis for an earlier effective date for the appellant's award.  

Although the appellant filed a claim for DIC benefits in August 1993, the claim was denied by the Board in December 1999.  The claim was denied because the weight of the evidence did not support a link between the Veteran's ALS and his military service.  She did not appeal that decision or request reconsideration.  The Board has thoroughly reviewed the evidence of record between December 1999 and September 23, 2008, to determine if the appellant filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for the cause of the Veteran's death during that time.  However, there is nothing in the record to support such a finding.  The appellant and her representative have also not identified any claim filed between December 1999 and September 23, 2008.  Hence, prior to the effective date of the award of DIC based on presumptive service connection for the Veteran's ALS, there was no pending claim pursuant to which DIC benefits could have been awarded.  

The appellant has argued that her situation is analogous to the Nehmer line of cases.  See March 2009 NOD.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2015).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  However, the Nehmer line of case and the implementing regulation apply only to diseases presumed to be caused by herbicide exposure.  ALS is not a covered herbicide disease and the Veteran did not serve during the Vietnam era.  Thus, the Veteran is not a Nehmer class member and those special rules regarding effective dates do not apply to this case.  See 38 C.F.R. § 3.816. 

While the Board is sympathetic to the appellant's claim, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date earlier than September 23, 2008 for the award of DIC benefits, based on presumptive service connection for the Veteran's cause of death due to ALS, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than September 23, 2008, for the award of DIC benefits, based on service connection for the cause of the Veteran's death, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


